NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                         2008-3236

                                    SYLVIA M. REILLY,

                                                   Petitioner,

                                              v.

                       OFFICE OF PERSONNEL MANAGEMENT,

                                                   Respondent.

               Petition for review of the Merit Systems Protection Board in
                                    DE831 E070359-I-1.

                                        ON MOTION

Before DYK, Circuit Judge.

                                         ORDER

       Sylvia M. Reilly moves without opposition for a nine-day extension of time, until

February 20, 2009, to file her reply brief.

       Upon consideration thereof,

       IT IS ORDERED THAT:

       The motion is granted.

                                                   FOR THE COURT


      FEB 2 5 2009                                  /s/ Jan Horbalv
          Date                                     Jan Horbaly
                                                   Clerk                        F IL ED
                                                                       U.S. COURT OF APPEALS FOR
       Michael J. Dierberg, Esq.                                          THE FEDERAL CIRCUIT
cc:
       Brian Thomas Edmunds, Esq.
s17                                                                           FEB 2 5 2009
                                                                               JAI tiütibma
                                                                                  CLERK